Name: Commission Regulation (EEC) No 1760/89 of 20 June 1989 amending Annex II to Council Regulation (EEC) No 4134/86 concerning certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 172/ 18 Official Journal of the European Communities 21 . 6 . 89 COMMISSION REGULATION (EEC) No 1760/89 of 20 June 1989 amending Annex II to Council Regulation (EEC) No 4134/86 concerning certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4134/86 of 22 December 1986 on the arrangements for imports of certain textile products originating in Taiwan ('), as last amended by Regulation (EEC) No 331 1 /88 (2), and in particular Article 2 (9) thereof, Whereas Article 2 (9) ' of Regulation (EEC) No 4134/86 provides that the quantitative limits laid down in Annex II may be adjusted in accordance with the procedure laid down in Article 1 1 to take account of the entry into force of the combined nomenclature ; Whereas it is therefore necessary to amend Annex II to Regulation (EEC) No 4134/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee set up by Council Regulation (EEC) No 1 023/70 (3), HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 4134/86 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1989 . For the Commission Frans ANDRIESSEN Vice-President O OJ No L 386, 31 . 12. 1986, p. 1 . (2) OJ No L 293, 27. 10 . 1988, p. 58 . (3) OJ No L 124, 8 . 6. 1970, p. 1 . 21 . 6. 89 Official Journal of the European Communities No L 172/ 19 ANNEX GROUP I B Quantitative limits from 1 January to 31 DecemberCategory CN code Description Third country Unit MemberState 1989 1990 1991 4 Taiwan 1 000 pieces Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 610510 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 D F I BNL UK IRL DK GR E P EEC 3990 1 300 492 2214 1 908 44 113 23 37 11 10 132 4 006 1 328 522 2 233 1 937 47 118 26 39 13 10 269 4 031 1 351 551 2 249 1 965 49 122 29 47 15 10419 5 Taiwan 1 000 pieces Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers, anoraks, windcheaters, waister jackets and the like, knitted or crocheted D F I BNL UK IRL DK GR E P EEC 5 543 689 884 5 369 8 156 41 183 16 31 10 20 922 5 563 728 910 5 374 8 174 42 187 18 39 12 21 047 5 584 766 935 5 380 8 190 44 190 20 49 14 21 172 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 7 Taiwan 1 000 pieces Women s or girls blouses, shirts, and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 D F I BNL UK IRL DK GR E P EEC 2 071 114 116 624 322 4 21 6 17 4 3 299 2 078 119 122 626 325 4 22 6 19 4 3 325 2 083 126 127 629 328 4 23 6 21 4 3 351 No L 172/20 Official Journal of the European Communities 21 . 6. 89 GROUP II B Category CN code Description Thirdcountry Unit Member State Quantitative limits from 1 January to 31 December 1989 1990 1991 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 6211 33 90 6211 41 00 . 621 1 42 90 6211 43 90 Garments, other than knitted or crocheted, excluding garments of ca ­ tegories 6, 7, 8 , 14, 15, 16, 17, 18, 21 , 26, 27, 29, 68, 72, 76 and 77 Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 1 922 370 269 589 462 30 58 18 33 5 3 756 1 922 399 290 595 498 31 63 20 43 7 3 868 1 925 428 311 600 534 32 68 22 56 9 3 985 21 . 6. 89 Official Journal of the European Communities No L 172/21 GROUP III B Category CN code Description Third country Unit MemberState Quantitative limits from 1 January to 31 December 1989 1990 1991 10 6111 10 10 6111 20 10 61,11 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts , knitted or crocheted Taiwan 1 000 pairs D F I BNL UK IRL DK GR E P EEC 4 565 2159 1 528 3 767 3 096 119 270 73 885 73 16 535 4 671 2 288 1 658 3 786 3 260 124 293 79 958 79 17 196 4 775 2 423 1 798 3 805 3 428 129 317 86 1 037 86 17 884 67 5807 90 90 6113 00 10 61171000 6117 20 00 611780 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 630210 10 6302 10 90 6302 40 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travel ­ ling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories Taiwan tonnes D F I BNL UK IRL DK GR E P EEC 303 141 74 142 215 8 15 11 19 6 934 311 154 85 145 223 8 17 12 24 7 986 320 167 97 147 233 8 19 13 28 8 1 040